Citation Nr: 1028669	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  03-08 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for squamous cell 
carcinoma of the right vocal cord, from September 7, 2005.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Veteran testified before the RO at a hearing in May 2004.  A 
transcript of which is of record.

This claim was previously remanded by the Board in December 2008 
for compliance with statutory notice requirements and collection 
of private medical records.  The RO has complied with the remand 
directives.  


FINDING OF FACT

Throughout the course of this appeal, the Veteran's squamous cell 
carcinoma of the right vocal cord, manifested as hoarseness, has 
not resulted in thickening or nodules of the cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the 
squamous cell carcinoma, characterized as hoarseness have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.159, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.97, Diagnostic Code 6516, 6819 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in May 2001, July 2003, March 2006, and 
January 2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

The Veteran was specifically advised as to providing evidence on 
the impact that his service-connected disabilities have on his 
daily life, in the letter dated January 2009.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran seeks entitlement to a rating in excess of 10 percent 
for squamous cell carcinoma of the right vocal cord.  He states 
that it is manifested primarily by hoarseness which impairs his 
employment.  After a careful review of the record, the 
preponderance of the evidence is against a claim for an increased 
rating and the Veteran's claim is denied.  

In a letter dated in March 2003, the Veteran was awarded service 
connection for squamous cell carcinoma of the right vocal cord, 
effective December 27, 2001.  The Veteran appealed this decision, 
stating that he was entitled to an earlier effective date for 
service connection.  During the pendency of that appeal, the 
Veteran filed a claim for an increased rating in September 2005, 
stating that he still experiences problems with his cancer, in 
that he coughs all the time and feels tightness and wheezy in his 
chest.  

A Board decision in December 2008 denied the Veteran's claim for 
an earlier effective date and remanded the claim for an increased 
rating to comply with statutory notice requirements and collect 
outstanding private medical records.  The RO complied with the 
remand directives and, in a letter dated in January 2009, advised 
the Veteran to submit any medical records not associated with the 
file.  To date, no additional records have been received.  In May 
2010, the Veteran's representative filed an informal hearing 
presentation in which it asked the Board to review the claim on 
the basis on the evidence within the file.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 
4.3, 4.7.

In addition, the Board will consider the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
question for consideration is the propriety of the initial 
disability rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Review of the medical evidence of record reveals that the Veteran 
was diagnosed with a squamous cell carcinoma of the right vocal 
cord in 2000.  Diagnostic Code 6819 governs malignant neoplasms 
of any specified part of the respiratory system.  Under 
Diagnostic Code 6819, a rating of 100 percent continues for 
beyond the cessation of any surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  Six months after 
the discontinuance of such treatment, the appropriate disability 
rating is determined by mandatory VA examination.  If there has 
been no local recurrence or metastases, the rating is based on 
residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

As previously noted, the Veteran was diagnosed with cancer in 
2000.  As of the effective date of his claim, the Veteran was not 
undergoing radiation treatment.  Additionally, there has been no 
local recurrence and there have been no metastases.  Therefore, 
his disability was rated by the RO based on residuals.  38 C.F.R. 
§ 4.97, Diagnostic Code 6819.

The Veteran has been rated as 10 percent disabling under 
Diagnostic Code 6516.  Under Diagnostic Code 6516, chronic 
laryngitis manifested by hoarseness with inflammation of cords or 
mucous membrane is rated as 10 percent disabling and chronic 
laryngitis manifested by hoarseness, with thickening or nodules 
of cords, polyps, submucous infiltration or pre- malignant 
changes on biopsy is rated as 30 percent disabling.  38 C.F.R. § 
4.97, Diagnostic Code 6516.

In December 2002 and April 2003, the Veteran was examined by VA, 
in part, to determine the extent of impairment due to his 
squamous cell carcinoma of the right vocal cord.  However, 
neither of those examiners was able to visualize the larynx 
directly.  At the December 2002 examination, the Veteran stated 
that his private physician had recently looked at his larynx and 
reported no abnormal findings on his vocal cords at that time.  
In September 2005, the Veteran contended that the residuals of 
his squamous cell carcinoma have worsened.  Specifically, the 
Veteran complains of hoarseness, with wheezing and tightness in 
his chest.  

Records from 2001 through 2004 show that the Veteran's laryngeal 
cancer is in remission.  A February 2005 record indicates that 
the Veteran denied any cough, wheezing, or hemoptysis.  At that 
time, he stated that his laryngeal cancer was under control.  

An evaluation in excess of 10 percent is not warranted for the 
Veteran's hoarseness residual to carcinoma of the larynx under 
the criteria of Diagnostic Code 6516.  The preponderance of the 
medical evidence of record shows that, while the Veteran's 
disability is productive of hoarseness, no thickening of, or 
nodules on, the vocal cords is shown.  In addition, no submucous 
infiltration or polyps have been shown.  Thus, the assignment of 
the next higher evaluation is not warranted.  38 C.F.R. § 4.97, 
Diagnostic Code 6516.

The Veteran has not undergone a laryngectomy and he does not 
experience aphonia.  Therefore, Diagnostic Codes 6518 and 6519 
are not for application.  In addition, the Veteran does not have 
any stenosis of the larynx.  Therefore, Diagnostic Code 6520 is 
not for application.  38 C.F.R. § 4.97.

In summary, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the Veteran's larynx 
disability.  Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that a rating in excess of 
10 percent for disability due to hoarseness residual to cancer of 
the larynx is not warranted.  Because the preponderance of the 
evidence is against an allowance of an evaluation in excess of 10 
percent for the Veteran's larynx disability under the schedular 
criteria, the benefit-of-the-doubt doctrine is inapplicable.  38 
U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (2001).  

Extraschedular rating

Notwithstanding the above discussion, a rating in excess of the 
currently assigned 10 percent schedular evaluation for the 
Veteran's service-connected larynx disability may be granted when 
it is demonstrated that the particular disability presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

The Board finds no evidence that the Veteran's squamous cell 
carcinoma of the right vocal cord has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, there 
are higher ratings for the Veteran's vocal cord cancer, but the 
required manifestations have not been shown in this case.  The 
Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  The 
Veteran has not required any hospitalization or extensive 
treatment for his disability and he has not demonstrated marked 
interference with employment due to the disability.

There is no objective evidence of any symptoms due to the 
service-connected larynx disability at issue that are not 
contemplated by the pertinent rating criteria.  Consequently, the 
Board concludes that referral of this case for consideration of 
the assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996)(When evaluating an rating claim, it 
is well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may 
reach such a conclusion on its own.).


ORDER

Entitlement to a rating in excess of 10 percent for hoarseness as 
a residual of squamous cell carcinoma of the right vocal cord is 
denied.  



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


